Justice KITTREDGE.
Today the Court holds that a merchant has a duty to provide a security guard where random acts of criminal violence occur miles away from the business. Because I believe, as a matter of law, that no such duty exists, I would affirm. It is also my judgment that a proper application of Gopal II would result in affirming the grant of summary judgment by *562the able trial judge. Bass v. Gopal, 395 S.C. 129, 716 S.E.2d 910 (2011). As a result, I respectfully dissent.
Respondent operates a check cashing business, known as Cash on the Spot, on Cherry Road in Rock Hill, South Carolina.6 On January 28, 2008, Phillip Watts shot an employee of the Saltwater Seafood Market during an armed robbery. The Saltwater Seafood Market is located in Rock Hill, two miles from Respondent’s business. Eight days later, on February 5, Watts robbed the John Boy’s Valero and shot a customer and an employee. John Boy’s Valero is located in Fort Mill, South Carolina, approximately eight miles from Respondent’s business. Nine days later on February 14, Watts shot Appellant at Respondent’s business. There is no evidence of any violent crimes occurring either on or in the immediate vicinity of Respondent’s business.
The majority states the “key determination” in this case is whether Respondent “breached its duty to take reasonable steps to protect Lord, its business invitee, against foreseeable risk of physical harm.” A business owner, of course, owes a duty of reasonable care to protect its invitees against the foreseeable risk of physical harm, a position which Respondent has never contested. But that is not the question before this Court. Rather, this case should be decided on the limited theory advanced by Appellant to defeat summary judgment— that is, whether the law imposed a duty on Respondent’s business to provide a security guard. Under the circumstances presented, I would hold as a matter of law that no such duty existed.
The sole argument presented by Appellant to the trial court in opposition to the summary judgment motion is found in the affidavit of a private investigator and security consultant, Robert Clark, who opined that Respondent had a “duty ... to post a security guard at the entrance to its check cashing location on Cherry Road in Rock Hill.” Appellant’s counsel asserted at the summary judgment hearing that “in this case ... the duty is the duty to have a security guard.” Appellant, to her credit, has pursued this same limited argument on appeal. In her brief, we find the following statements: “Despite their knowledge and appreciation of the threat posed by *563Watts, [Respondent’s] personnel did not have a security guard posted at the entrance of the [business] location”; the risk of harm “weighs heavily in the balance and justifies a requirement that [Respondent] post a security guard”; and under the circumstances, the law imposed on Respondent a “duty to post a security guard until the threat by Watts had passed.” Appellant’s Br. at 3, 7, 8.
Appellant’s assignment of error on appeal conflates the legal question of duty with the scintilla rule concerning factual matters in reviewing a summary judgment motion. Appellant argues “[t]here is a genuine issue of material fact on the question of whether [Respondent] owed a duty to [Appellant] to post a security guard at its business to protect her from a foreseen criminal act by [the shooter].” Appellant’s Br. at 6. The majority has accepted Appellant’s invitation to apply the scintilla rule to the legal question of duty, observing that at the summary judgment posture, “it is not the role of the circuit court or this Court to determine whether [Appellant] will prevail on her negligence claim.” Yet, the question of duty is one for the court. While I acknowledge the mere scintilla standard for summary judgment, “ ‘[a] motion for summary judgment on the basis of the absence of a duty is a question of law for the court to determine.’ ” Cole v. Boy Scouts of Am., 397 S.C. 247, 251, 725 S.E.2d 476, 478 (2011) (quoting Oblachinski v. Reynolds, 391 S.C. 557, 560, 706 S.E.2d 844, 845 (2011)). Only when a legal duty is established does the issue of “whether the defendant breached that duty [become] a question of fact.” Id. (citing Singletary v. S.C. Dep't. of Educ., 316 S.C. 153, 157, 447 S.E.2d 231, 233 (Ct.App.1994)).
As acknowledged, Respondent owed a duty of reasonable care to its invitees, and whether a business owner has satisfied or breached that duty is generally a fact question for the jury. Appellant, however, has framed the question narrowly by seeking to impose a duty on Respondent to provide a security guard. I would hold that under the undisputed facts of this case, the law does not impose upon a business owner a duty to provide a security guard.
*564The trial court analyzed this case under Shipes7 and Gopal II.8 In evaluating the Gopal II balancing test, while the trial court found there was some evidence of foreseeability,9 it examined the sole theory of duty advanced by Appellant and concluded that the law does not impose on a business owner a duty to provide a security guard under the circumstances.10 The trial court’s order concludes:
In Gopal, the Supreme Court found that “the hiring of security personnel is [no small burden]. Considering a business’s economic interest, it is difficult to imagine an instance where a business would be required to employ costly security guards in the absence of evidence of prior crimes on the premises.” The facts of this case are no exception. There is no evidence of prior crimes on the premises of Cash on the Spot. Therefore, if the rationale of the [Appellant] is taken to its logical conclusion, every business in York County that was manned by one or two people and had cash on hand had a legal duty to hire a security guard from February 5 onward, either until the *565assailant was caught or to some unknown time in the future when the threat was no longer imminent. Imposing such a heavy burden on small businesses, based on these facts, is both unreasonable and economically unfeasible.
The facts of this case are tragic, the trauma and injuries to Appellant horrific. But the question of whether the law imposes a duty on a business to provide security guards should follow the Gopal II framework, which I am convinced answers the question “no” under the facts of this case. Because I believe the trial court struck the proper balance in evaluating the legal question of duty and correctly granted summary judgment, I would affirm.

. Numerous commercial establishments are located on Cherry Road.


. Shipes v. Piggly Wiggly St. Andrews, Inc., 269 S.C. 479, 238 S.E.2d 167 (1977).


. Bass v. Gopal, 395 S.C. 129, 716 S.E.2d 910 (2011). I join the majority in utilizing the balancing test adopted in Gopal II.


. Evidence of foreseeability comes from Respondent's owner’s warning to the employees to be vigilant, because "there [was] a madman on the loose.” See Melton v. Boustred, 183 Cal.App.4th 521, 538, 107 Cal.Rptr.3d 481, 496 (6th Dist.2010) (”[R]andom, violent crime is endemic in today’s society. It is difficult, if not impossible, to envision any locale open to the public where the occurrence of violent crime seems improbable.” (quotation omitted)). Given the two prior robberies and shootings occurred two or more miles away, and the complete absence of any serious crimes on Respondent’s premises, I would not use Respondent’s owner’s "madman on the loose” statement to impose a duty on the business to provide a security guard.


. Although not determinative in resolving this appeal, I note the employees of Respondent were separated from the customers by bulletproof glass and wore panic buttons around their neck. Moreover, prior to the robbery, Respondent's employees attended a meeting where the policies and procedures regarding armed robberies were discussed in order to prepare them for possible future incidents. Whether these measures were reasonable is not before us, for Appellant proceeded on the sole theory that the law imposed a duty on Respondent to provide a security guard.